DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities: pg. 26, line 16, a semicolon (;) is needed after "...said acceptable performance parameters".  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-6, 8-10, 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 20110130905; hereinafter Mayer), in view of Schmidt, II et al. (US 20050240343; hereinafter Schmidt), and further in view of Scholl et al. (US 5400018; hereinafter Scholl).
Regarding Claim 8,
Mayer teaches
	A method of remotely monitoring, maintaining and repairing multiple heavy mobile equipment units, said method comprising the steps of: (Mayer: Abstract, Paragraph [0136])
providing a heavy mobile equipment unit having a sensor array including multiple sensors for monitoring component systems,… (Mayer: Paragraph [0062])
…
programming said onboard computing device and said remote computing device with parameters for acceptable performance by said component systems, and programming said onboard computing device and said remote computing device to trigger an alert notification on said video screens of said onboard computing device and said remote computing device if any sensors within said sensor array detect performance outside of said acceptable performance parameters (Mayer: Paragraph [0086], [102]-[103], FIG. 10, Element 105; The system is configured to alert the user of the vehicle when a fault is detected in the vehicle’s systems. The vehicle is in constant communication with the remote server and remote user device through the RDS. When the vehicle detects a fault it also sends a message to the remote server which is then displayed on the remote user device.)
…
Mayer does not teach
and further including an onboard computing device that includes a video screen, at least one speaker, a microphone, a camera and a transmitter and receiver capable of sending and receiving data communications and audio/video communications with said onboard computing device, wherein said remote computing device receives real-time data from said onboard computing device;
providing remote computing device including a video screen, at least one speaker, a microphone, a camera and a transmitter and receiver capable of sending and receiving data communications and audio/video communications with said onboard computing device, wherein said remote computing device receives real-time data from said onboard computing device;
…
having a technician monitor said remote computing device to detect said alert notifications;
having said technician communicate with a user of said heavy mobile equipment unit using audio and video communications between said remote computing device and said onboard computing device to determine a course of action to repair said component system that is operating outside of said acceptable parameters.  
However in the same field of endeavor, Schmidt teaches
…and further including an onboard computing device that includes a video screen, at least one speaker, a microphone, a camera and a transmitter and receiver capable of sending and receiving data communications and audio/video communications with said onboard computing device, (Schmidt: Paragraph [0041]; The system is able to perform both audio and/or video calls. In order to have a video call with another person the following components are necessary: Speaker, Microphone, Camera. Therefore, it is understood that the system must have these components. The system is also able to send and receive data wirelessly.) wherein said remote computing device receives real-time data from said onboard computing device; (Schmidt: Paragraph [0036], Lines 32-end)
providing remote computing device including a video screen, at least one speaker, a microphone, a camera and a transmitter and receiver capable of sending and receiving data communications and audio/video communications with said onboard computing device, (Schmidt: Paragraph [0025], [0038], Figure 2; The reference includes smartphones as an example communication device which are known to have all of the components listed here.) wherein said remote computing device receives real-time data from said onboard computing device; (Schmidt: Paragraph [0038]-[0039], Figure 2, 4 and 5; Two way communication between the vehicle and service provider is enabled therefore allowing free communication of data between the two.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the sensors and alert system of Mayer with the onboard computing device of Schmidt for the benefit of having a telematics unit that is independent of the particular telematic service provider which allows a user to switch between providers at will without the necessity of installing new equipment. (Schmidt: Paragraph [0006])
Mayer, in view of Schmidt does not teach
having a technician monitor said remote computing device to detect said alert notifications;
having said technician communicate with a user of said heavy mobile equipment unit using audio and video communications between said remote computing device and said onboard computing device to determine a course of action to repair said component system that is operating outside of said acceptable parameters.  
However in the same field of endeavor, Scholl teaches
having a technician monitor said remote computing device to detect said alert notifications; (Scholl: Column 4, Lines 38-53; When the vehicle detects an issue with operation it generates a fault code and sends it the remote computing device which is monitored by an “expert” (technician). The fault code is an equivalent to an alert that there is something wrong.)
having said technician communicate with a user of said heavy mobile equipment unit using audio and video communications between said remote computing device and said onboard computing device to determine a course of action to repair said component system that is operating outside of said acceptable parameters. (Scholl: Column 3, Lines 39-47)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the onboard computing device of Mayer, in view of Schmidt with the communication abilities of Scholl for the benefit of having the operating level of the vehicle, that is, its performance, efficiency, and other operating characteristics to be known at all times. (Scholl: Column 1, Lines 21-23)

Regarding Claim 9, 
Mayer, in view of Schmidt, and further in view of Scholl, teaches
The method of remotely monitoring, maintaining and repairing multiple heavy mobile equipment units set forth in claim 8, further including the steps of: (Mayer: Abstract, Paragraph [0136])
providing additional heavy mobile equipment units, each having a sensor array including multiple sensors for monitoring component systems, (Mayer: Paragraph [0062]) and further including an onboard computing device that includes a video screen, at least one speaker, a microphone, a camera and a transmitter and receiver capable of sending and receiving data communications and audio/video communications with said onboard computing device, (Schmidt: Paragraph [0025], [0038], Figure 2; The reference includes smartphones as an example communication device which are known to have all of the components listed here.) wherein said remote computing device receives real-time data from said onboard computing device; and (Schmidt: Paragraph [0038]-[0039], Figure 2, 4 and 5; Two way communication between the vehicle and service provider is enabled therefore allowing free communication of data between the two.)
	programming said remote computing device to monitor, receive data from and communicate with said additional heavy mobile equipment units. (Scholl: Column 3, Lines 18-47; Column 4, Lines 46-60; The expert in the remote location is able to receive data from any of the work vehicles at the work site and also send data or requests for additional data to the vehicles/machines therefore demonstrating two-way communication between the remote station and the work vehicles.)
The motivation to combine Mayer, in view of Schmidt and Scholl is the same as stated for Claim 8 above.

Regarding Claim 10, 
Mayer, in view of Schmidt, and further in view of Scholl, teaches
The method of remotely monitoring, maintaining and repairing multiple heavy mobile equipment units set forth in claim 8, further including the steps of: 
	having said technician determine if any of said component systems of said heavy mobile equipment unit requires a new part; and (Scholl: Column 2, Line 62 – Column 3, Line 2)
	using said remote computing device to arrange shipment of said new part to a location where said heavy mobile equipment is located. (Scholl: Column 2, Line 62 – Column 3, Line 2; The service center is located at the mine site where the vehicle is located. The expert is able to request that the parts be sent to the service center so that repairs can be conducted on site.)
The motivation to combine Mayer, in view of Schmidt and Scholl is the same as stated for Claim 8 above.

Regarding Claim 12, 
Mayer, in view of Schmidt, and further in view of Scholl, teaches
The method of remotely monitoring, maintaining and repairing multiple heavy mobile equipment units set forth in claim 8, further including the steps of: 
Schmidt further teaches
providing a docking station on said heavy mobile equipment unit for removably receiving said onboard computing device.  (Schmidt: Paragraph [0036], Lines 32-end)
The motivation to combine Mayer, in view of Schmidt and Scholl is the same as stated for Claim 8 above.

Regarding Claim 15,
Mayer, in view of Schmidt, and further in view of Scholl teaches
The method of remotely monitoring, maintaining and repairing multiple heavy mobile equipment units set forth in claim 8, wherein said sensor array includes sensors selected from the group consisting of temperature sensors, fuel level sensors, lubricant level sensors, hydraulic pressure sensors, electrical fault sensors, engine revolution sensors, oil pressure sensors, and hydraulic fluid level sensors. (Mayer: Paragraph [0011], [0135]; The RDU collects readings from sensors that are arranged on the vehicle, including but not limited to, temperature, electrical faults and engine speed sensors.)

Regarding Claim 16, 
Mayer, in view of Schmidt, and further in view of Scholl, and even further in view of Kalpolka, teaches
The method of remotely monitoring, maintaining and repairing multiple heavy mobile equipment units set forth in claim 8, wherein said onboard computing device includes a GPS unit for detecting location of said heavy mobile equipment unit.  (Mayer: Paragraph [0063])

Regarding Claim 17, 
Mayer, in view of Schmidt, and further in view of Scholl, teaches
The method of remotely monitoring, maintaining and repairing multiple heavy mobile equipment units set forth in claim 8,…
Scholl further teaches
…further including the step of operatively connecting said onboard computing device and said remote computing device to a server, so that said server receives data from said sensor array, records said data from said sensor array, and communicates with said onboard computing device and said remote computing device. (Scholl: Column 1, Lines 19-23, and Column 2, Line 58 – Column 3, Line 2)
The motivation to combine Mayer, in view of Schmidt and Scholl is the same as stated for Claim 8 above.

Regarding Claim 1, the claim is analogous to Claim 8 limitations and is therefore rejected under the same premise as Claim 8.
Regarding Claim 2, the claim is analogous to Claim 15 limitations and is therefore rejected under the same premise as Claim 15.
Regarding Claim 3, the claim is analogous to Claim 16 limitations and is therefore rejected under the same premise as Claim 16.
Regarding Claim 5, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 6, the claim is analogous to Claim 17 limitations and is therefore rejected under the same premise as Claim 17.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, in view of Schmidt, further in view of Scholl, and even further in view of Adachi et al. (US 20030093203; hereinafter Adachi).
Regarding Claim 11,
Mayer, in view of Schmidt, and further in view of Scholl teaches
	The method of remotely monitoring, maintaining and repairing multiple heavy mobile equipment units set forth in claim 10, further including the steps of: 
Mayer, in view of Schmidt, and further in view of Scholl does not teach
	having said technician determine whether said new part will require a mechanic to install said new part onto said heavy mobile equipment unit; and 
	using said remote computing device to arrange for a mechanic to travel to said location where said heavy mobile equipment is located in order to install said new part. 
However in the same field of endeavor, Adachi teaches
	having said technician determine whether said new part will require a mechanic to install said new part onto said heavy mobile equipment unit; and (Adachi: Paragraph [0033]-[0036]; The service division receives information from the construction equipment including location and fault data. If a repair is deemed necessary the service division is able to analyze it and see what kinds of repairs are necessary.)
	using said remote computing device to arrange for a mechanic to travel to said location where said heavy mobile equipment is located in order to install said new part. (Adachi: Paragraph [0036]; When the fault data reveals that repairs are necessary, the service division dispatches a serviceman (mechanic) with the tools and parts required to complete the repairs. The serviceman goes directly to the site to perform the repairs, replace the parts, etc.) 
method of remotely monitoring, maintaining and repairing of Mayer, in view of Schmidt, and further in view of Scholl with the dispatching of a mechanic to the repair site of Adachi for the benefit of having a construction machine and a construction machine management system to reduce communication cost by transmitting construction machine location information as required, and not to cause any inconvenience to a party supplied or provided with the construction machine. (Adachi: Paragraph [0005])

Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, in view of Schmidt, further in view of Scholl, and even further in view of Nehowig et al. (US 20120194679; hereinafter Nehowig).
Regarding Claim 4,
Mayer, in view of Schmidt, and further in view of Scholl teaches
The remote diagnostics and monitoring system set forth in claim 1,…
Mayer, in view of Schmidt, and further in view of Scholl does not teach
…further including an onboard docking station for said on-board computing device, and wherein said onboard computing device is removable from said docking station, and wherein said onboard computing device may receive data from said sensor array and may communicate with said remote computing device while said on-board computing device is separated from said onboard docking station.
However in the same field of endeavor, Nehowig teaches
…further including an onboard docking station for said on--board computing device, and wherein said onboard computing device is removable from said docking station, and wherein said onboard computing device may receive data from said sensor array (Nehowig: Paragraph [0036]-[0037]) and may communicate with said remote computing device while said on-board computing device is separated from said onboard docking station. (Nehowig: Paragraph [0077]-[0080])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of remotely monitoring, maintaining and repairing of Mayer, in view of Schmidt, and further in view of Scholl with the sending of pictures and or videos with the removable computing device of Nehowig for the benefit of having transportation-related tasks be conducted on a single device which serves as both the user interface to the onboard computing device, as well as a detachable/portable computing device to execute other business related functions. (Nehowig: Paragraph [0002])

Regarding Claim 13,
Mayer, in view of Schmidt, further in view of Scholl and even further in view of Nehowig teaches
The method of remotely monitoring, maintaining and repairing multiple heavy mobile equipment units set forth in claim 12, further including the steps of:
having said user of said heavy mobile equipment unit remove said onboard computing device from said docking station and use said computing device to take and send a video and/or a picture of portions of any said component system (Nehowig: Paragraph [0049], Lines 1-16) to said remote computing device for inspection by said technician. (Nehowig: Paragraph [0049], Lines 11-end)
The motivation to combine Mayer, in view of Schmidt, and further in view of Scholl and Nehowig is the same as stated for Claim 4 above.

Claim 7, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, in view of Schmidt, further in view of Scholl, and even further in view of Kalpolka et al. (US 20040138790; hereinafter Kalpolka).
Regarding Claim 14,
Mayer, in view of Schmidt, and further in view of Scholl teaches
The method of remotely monitoring, maintaining and repairing multiple heavy mobile equipment units set forth in claim 8, further including the steps of: 
Mayer, in view of Schmidt, and further in view of Scholl does not teach
using said remote computing device to send software updates or software patches to said onboard computing device.
However in the same field of endeavor, Kalpolka teaches
using said remote computing device to send software updates or software patches to said onboard computing device. (Kalpolka: Paragraph [0026])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the remotely monitoring, maintaining and repairing of Mayer, in view of Schmidt, and further in view of Scholl with the software patches and updates of Kalpolka for the benefit of having a system that can monitor, configure, program and diagnose vehicles and/or vehicle components while allowing customization of the vehicle data to accommodate the different needs of different users. (Kalpolka: Paragraph [0005])

Regarding Claim 18, 
Mayer, in view of Schmidt, and further in view of Scholl, and even further in view of Kalpolka, teaches
The method of remotely monitoring, maintaining and repairing multiple heavy mobile equipment units set forth in claim 8,… 
Kalpolka further teaches
wherein said component systems include component systems selected from the group consisting of electrical systems, hydraulic systems, engine systems, location and positioning systems, lubrication systems, fuel systems, and any combination thereof.  (Kalpolka: Paragraph [0089]; This reference specifically addresses the engine systems through the implementation of an application that monitors how vehicles are being used and can make adjustments to several parts of the engine to increase fuel economy.)
The motivation to combine Mayer, in view of Schmidt, and further in view of Scholl and Kalpolka is the same as stated for Claim 14 above.

Regarding Claim 7, the claim is analogous to Claim 18 limitations and is therefore rejected under the same premise as Claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 20030060953; this reference discloses a system that remotely diagnoses the status of a vehicle.), Dix (US 20030095038; this reference discloses a method for determining if vehicle servicing is needed by analyzing the vehicle’s data.), Cervantes et al. (US 20160171791; this reference discloses a system for remotely controlling an ECM in order to make remote diagnostics of the vehicle.), Allemang (US 20120041637; this reference discloses a diagnostic system for vehicles that provides operational data when a fault code is detected.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/11/2022